Citation Nr: 0108925	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  93-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from September 1965 to 
September 1988.  The veteran died on December [redacted], 1991, and 
the appellant is his widow.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 decision by the RO 
which denied entitlement to service connection for the cause 
of the veteran's death.  A personal hearing at the RO was 
held in June 1993.  The Board remanded the appeal to the RO 
for additional development in January 1996, September 1996, 
and June 1998.  


FINDINGS OF FACT

1.  The totality of the evidence reveals that the veteran's 
death in December 1991 was the result of complications of 
plasmacytoma, consisting of respiratory distress syndrome, 
deep vein thrombosis, dehydration, viral pneumonia, and 
sepsis.   

2.  The veteran had no service-connected disabilities at the 
time of his death.  

3.  The veteran's plasmacytoma, respiratory distress 
syndrome, deep vein thrombosis, dehydration, viral pneumonia, 
and sepsis were not manifested until three years or more 
after separation from service.  

4.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the veteran's death, 
and did not have a material influence in accelerating death.  



CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2000), Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 
38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died on December [redacted], 1991.  An Autopsy report 
indicated that the cause of death could not be properly 
ascertained due to the limited nature of the autopsy.  

The available service medical records show no complaints, 
abnormalities, or diagnosis for any back problems or tumors 
of the back during service.  

The evidentiary record shows that the veteran was seen by a 
private physician in October 1991 for back pain of six months 
duration.  The veteran reported that he had no prior history 
of any kind of medical problems, except for a back injury in 
1980 while in service, which resolved with no sequela until 
the present time.  The veteran was initially given anti-
inflammatory medication without relief.  He then developed 
severe weakness and had difficulty ambulating.  A myelogram 
with post-myelogram CT of the thoracic spine later in October 
1991 showed a lytic destructive lesion involving the T-11 
vertebral body with an intraspinal mass.  The preliminary 
diagnoses were plasmacytoma or metastatic process.  Semi-
hemilaminectomy of T-10, 11, and 12, with a hemilaminectomy 
of T-11, and biopsy and subtotal resection of the tumor was 
performed in mid-October 1991.  At that time, it was noted 
that there was evidence of erosion of the lamina.  Pathology 
of the specimen showed plasmacytoma with deposits of 
hyalinized material consistent with amyloid.  

The veteran was started on radiation therapy with steroids, 
but became acutely worse in December 1991.  He underwent 
right thoracotomy resection of the T-11 vertebral body and 
methylmethacrylate and Steinmann pin prosthesis without 
complication.  The veteran then developed adult respiratory 
distress syndrome and went into respiratory arrest.  Multiple 
attempts to revive him were unsuccessful and he expired on 
December [redacted], 1991.  

At a personal hearing at the RO in June 1993, the appellant 
testified that she believed that the veteran's plasmacytoma 
was in the end stages of development when it was first 
diagnosed.  The appellant asserted that the onset of the 
disease was in service or during the first year after the 
veteran was discharged from service.  The appellant testified 
that her husband had some back problems in 1989, but that he 
thought that it was a pulled muscle, and that he did not seek 
any medical attention at that time.  

In a letter received in June 1993, a private physician, J. W. 
Bookwalter, III, M.D., stated that it was very difficult to 
speculate exactly how long the veteran's [spinal] lesion was 
present, but estimated that it was probably present for any 
where from six months to a year and a half before it was 
detected.  

Copies of letters from two fellow soldiers who had known the 
veteran for many years were received in July 1993.  In one 
letter, the friend stated that he recalled the veteran 
complaining of back pain on one occasion in 1989, and again 
when he saw him in July 1991.  The second friend recalled 
that the veteran had complained of back pain in July 1991.  

In August 1993, the RO referred this case with the claims 
folder and all medical records for a VHA medical expert 
opinion from a specialist in oncology.  Later in August 1993, 
the Associate Clinical Director of Hematology/Oncology 
furnished an opinion as follows:

1.  I have reviewed Mr. [redacted]'s chart.  
Apparently this was a 52-year-old 
gentleman who died in December of 1991 
from Gram Negative Sepsis which was felt 
to be a complication of his plasmacytoma.  
Mr. [redacted] had been diagnosed in October 
1991 with a solitary plasmacytoma of T-11 
after he presented with a history of back 
pain.  Work up at that time included CBC 
which was normal, serum proteinase 
electrophoresis which was normal, and 
bone marrow which did not show an 
increase in plasma cells.  Diagnosis was 
made on a biopsy of the mass at T-11.  
Urine protein immunoelectrophoresis 
revealed a small amount of monoclonal 
pre-kappa light chains.  B2-microglobulin 
level was normal.  Skeletal survey was 
not done. 

2.  The studies indicate that the patient 
had a solitary plasmacytoma.  There was 
no indication that he had evidence of 
multiple myeloma.  Plasmacytoma may be a 
forerunner of multiple myeloma and in 
time he may have developed this disease.  
It is unclear from the studies obtained 
and also from review of the pathology 
report how long the patient had his 
disease.  While it is certainly possible 
that Mr. [redacted] had a plasmacytoma 
present for several years prior to the 
diagnosis, I cannot be definitive about 
that.  Unfortunately the diagnosis of a 
solitary plasmacytoma, especially if it 
involves the spinal cord, is not made 
unless the patient has persistent back 
pain which is not relieved by 
nonsteroidals.  There are many other 
reasons for developing back pain and 
solitary plasmacytomas are not the most 
common reasons.  Studies to rule out 
multiple myeloma can be done but these 
are not routinely ordered tests.  It is 
usually felt, though, that multiple 
myeloma is present for approximately 1-3 
years before the clinical diagnosis is 
made.  

3.  At this point I cannot say for 
certain if the plasmacytoma was present 
prior to the time of his discharge.  
Given the fact that at the time of his 
presentation in October of 1991, he had a 
normal hemoglobin and hematocrit, normal 
serum protein electrophoresis, and normal 
BUN and creatinine.  I would have found 
it very difficult to have made the 
diagnosis of plasmacytoma at an earlier 
time.  

A letter from R. H. Potter, Jr., M.D., dated in September 
1993, was received in November 1993.  Dr. Potter is shown on 
his letterhead as being associated with the Northern Area 
Family Medicine, Inc.  Dr. Potter referred to a medical text 
(a copy of the pertinent portion of that text was attached) 
and noted that plasmacytosis usually followed a chronic 
course of two to five years before developing into an acute 
terminal phase.  Dr. Potter opined that, in the veteran's 
case, it appears the disease was diagnosed late in its 
course, but that it was not unreasonable to suspect that the 
solitary plasmacytoma was actually there for at least two and 
possibly five years prior to being diagnosed.  Dr. Potter 
stated that it was not possible to prove this beyond doubt 
and that it could only be inferred from other cases, but that 
he felt fairly confident that the disease process did not 
start in September 1991, or even in 1991 at all.  Dr. Potter 
opined that the disease process probably dated back to the 
late 1980's.  

Copies of a medical journal article on the subject of 
plasmacytoma was received and associated with the claims file 
in December 1993.  

In January 1996, the Board remanded the appeal to the RO to 
attempt to obtain all of the veteran's service medical 
records, and any additional private medical records, 
including any tissue slides or blocks.  

In a statement received in February 1996, the appellant 
stated that the veteran told her that he did not have a 
physical examination at the time of his retirement from 
military service.  

A response to a request for service medical records from the 
National Personal Records Center (NPRC) in March 1996 
indicated that there were no additional medical records at 
that facility.  

A copy of a treatment record from Northern Area Family 
Medicine, received in March 1996, showed that the veteran was 
seen on September 30, 1991 for back pain for the past three 
weeks.  The veteran reported that he noticed numbness in both 
feet with the last attack, and that it felt bad to walk.  The 
veteran also reported tingling in his toes, bilaterally.  

Additional copies of medical records (mostly duplicates) for 
treatment from September to December 1991, were received from 
North Hills Passavant Hospital and Shadyside Hospital, and 
associated with the claims file in April and May 1996, 
respectively.  

Copies of x-ray studies of the veteran's spine taken in 
December 1991 were received from Shadyside Hospital in 
February 1997.  

Copies of pathology and cytology reports, including tissue 
slides and blocks were received from North Hills Passavant 
Hospital in February 1997.  

In October 1997, the RO referred this case with the claims 
folder and all medical records and pathology reports to the 
Armed Forces Institute of Pathology in Washington, D.C., for 
an opinion.  In February 1998, a staff pathologist and the 
Chairman of the Department of Hematopathology furnished an 
opinion as follows:  

9l-9894(A, B, &Fs) Thoracic spine tumor: 
Plasma cell neoplasm with deposits of 
pink proteinaceous material consistent 
with amyloid.  

91-10032: Bone marrow, clot, core, and 
aspirate smear with 5% plasma cells: 
Trilineage progressive maturation with 
focal c1usters of unidentifiable immature 
cells.  (see comment).  91-16158 & 91-
16156 Bronchial cytology: positive for 
Pneumocystis carinii, and negative for 
neoplasm.  

We agree that this is a difficult case.  
The thoracic spine tumor (91-9894) shows 
sheets of plasma cells in a background of 
connective tissue and bony fragments.  
The majority of the plasma cells have a 
mature appearance although rare 
binucleate and immature forms are also 
noted.  A pink proteinaceous material is 
seen focally surrounding the plasm cells.  
Congo-red stains and polarization 
demonstrates foci of "apple green" 
birefringence which is consistent with 
amyloid deposition.  

A subsequent bone marrow aspirate smear, 
clot and core (91-10032) show a slightly 
hypocellular marrow with trilineage 
maturation and approximately 5% plasma 
cells.  Dysmegakaryopoiesis is noted.  
Scattered larger cells which cannot be 
definitively categorized, are also noted.  
The aspirate smear shows an M:E ratio of 
2:1.  There is no peripheral blood smear 
to evaluate.  The submitted iron stain on 
the aspirate smear shows abundant 
stainable iron.  We did not receive a 
paraffin block for immunophenotypic 
studies.  

Immunohistochemical studies on 91-9894, 
show reactivity of the plasma cells for 
CD45RB (LCA) and CD79a.  They are 
negative for CD20 (L26), CD3, 
myeloperoxidase, CD68 (KP-1), lysozyme, 
and hemoglobin peroxidase.  The plasma 
cells appear to show kappa light chain 
restriction although this is difficult to 
definitively demonstrate on paraffin 
sections.  

Although we agree that there is an 
extramedullary plasma cell neoplasm in 
the thoracic spine (91-9894), we cannot 
make any further assumption or assertion 
about the length of time it was present.  

The bronchial cytology (91-16156 & 91-
16158) were reviewed by the Department of 
Cytopathology and their report reads, 
"C-91-16156, Bronchial washing, l slide: 
Negative.  C-91-16158, Bronchial washing, 
1 slide: Positive for Pneumocystis 
carinii, negative for neoplasm.  

Comment: 91-16158 is a cytospin which 
appear to have been stained with GMS.  
There is a single focus of dark-staining, 
cup shaped organisms that are consistent 
with Pneumocystis carinii."  


At the request of the appellant's representative at a DRO 
conference in March 2000, the RO referred this case with the 
claims folder and all medical records for a VA medical expert 
opinion from a specialist in hematology/oncology.  A VA 
medical opinion in March 2000 was as follows:  

Mr. [redacted] is a deceased veteran whose C 
file is thoroughly reviewed today to 
answer two questions forwarded by the 
Regional Office regarding an appeal.  The 
questions involve the temporal 
relationship between the veteran's 
discharge from the service and the 
development of a subsequent plasma cytoma 
and the veteran's subsequent death.  The 
C file was thoroughly reviewed and 
involves the medical history of a 
gentleman who tragically suffered the 
development of a plasma cytoma in his 
thoracic spine, which was diagnosed in 
October of 1991, with subsequent 
precipitous course culminating in the 
veteran's death in December of 1991.  The 
medical records are thoroughly reviewed 
and include a letter from November of 
1993, by Dr. Robert H. Potter, with the 
opinion "Plasma cytosis usually follows 
a chronic course for two to five years 
before developing an acute terminal 
phase.  In your husband's case, it 
appeared to be diagnosed late in his 
course, but it is not unreasonable to 
suspect, especially in the fact the prime 
and solitary plasma cytoma, that this was 
actually there for at least two, possibly 
five years prior to the diagnosis being 
made."  This case is discussed with 
Hematology Oncology staff here at the 
Seattle VA Medical Center.  There does 
not seem to be any evidence of 
symptomatology suggestive of the presence 
of the plasma cytoma prior to September 
of 1991, when he developed insidious 
onset of low back pain.  The destructive 
lesion at T-11 was discovered shortly 
thereafter.  It is the opinion of the 
present examiner, in consultation with 
the Hematology Oncology staff here at the 
VA Puget Sound Health Care Center, 
Seattle Division, that it would be 
difficult to say that it is more probable 
than not that the cancer was present in 
September of 1988, three years prior to 
its ultimate presentation, although there 
is some chance that this is possible.  It 
can not be said that it is more probable 
than not that the cancer was present at 
the time of discharge.  There is some 
possibility that it could have been 
present, but given the precipitous 
presentation, it seems less likely than 
not, in other words; less than 50% chance 
that it was present.  Rationale for this 
would be that in the particular case, the 
presentation was at least clinically 
quite precipitous and lytic lesions in 
the spine such as the one incurred by 
this veteran would not be expected to 
have been present several years before 
becoming symptomatic.

In answer to question number 2, "Did the 
cancer condition become manifest to a 
compensable degree within one year from 
the 9/30/88 release from active duty" as 
there were no symptoms at the time and it 
is questionable whether or not there 
would actually have been a lytic spinal 
lesion at the time, it could not be said 
that it is more likely than not, had 
appropriate testing been done during that 
first year, this lesion would have been 
discovered.  It was a full two years 
later that the veteran even began to have 
any symptoms from this lesion, and 
although it may have been possible, the 
lesion was present two years earlier, and 
may have been picked up by an incidental 
chest x-ray, there appear to have been no 
symptoms which would have led to such 
testing being done, and in fact, it could 
not be said that it is more probable than 
not that the lesion would even have been 
present or identifiable a year following 
the veteran's discharge from the service.  
These opinions are offered, having 
consulted the literature involving lytic 
bone lesions in plasma cytomas and 
multiple myeloma as well as consultation 
with the Hematology Oncology staff here 
at the VA Puget Sound Health Care System, 
Seattle Division.  

A letter from a Medical Consultant in Occupational Medicine, 
Dr. A. M. Gordon, was received in November 2000.  In her 
letter, Dr. Gordon indicated that she had reviewed the 
veteran's claims file; provided a brief history of the 
veteran's medical history concerning his development of 
plasmacytoma, and offered a brief discussion of the nature of 
plasma cell tumors.  Dr. Gordon offered an opinion as 
follows:  

It is more likely than not that the 
veteran was diagnosed fairly late in the 
course of his disease as suggested by the 
debilitating symptoms on his initial 
presentation, the continued progression 
of his disease despite radiation therapy, 
and his death 3 months after his initial 
presentation.  His lack of symptoms prior 
to his diagnosis is not unusual as 
individuals with this disease remain 
asymptomatic for a long period of time.  
Therefore, it is as likely as not that 
his disease was present, at least 2 to 5 
years prior to his diagnosis, and at 
least within the presumptive period of 
his service.  

Analysis

Veterans Claims Assistance Act (VCAA) of 2000

It is noteworthy that a significant change in the law was 
effected during the pendency of this appeal, when on November 
9, 2000, the President of the United States signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The duty to assist the appellant in the development of this 
claims either under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) or the prior 
regulations pertaining to duty to assist as set forth in 
38 U.S.C.A. § 5107 has already been complied with.  When the 
appellant testified before the RO in June 1993, she was 
specifically told what evidence was necessary to substantiate 
her claim.  Moreover, the case has been Remanded on several 
occasions in an attempt to obtain all available evidence, and 
the appellant was afforded additional time to submit evidence 
on each occasion the case was Remanded.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  

While there are no service medical records for the veteran's 
last several years of service, the Board remanded the appeal 
in January 1996, in part, in order to obtain such records.  
The appellant was also requested at that time to provide 
information concerning any additional sources, such as 
employment or insurance examinations, that the veteran may 
have undergone subsequent to his discharge from service.  The 
appellant responded in February 1996 that the veteran had 
told her he did not have a retirement examination when he was 
discharged from service in 1988.  The RO contacted all of the 
sources identified by the appellant and received copies of 
medical records from those facilities.  As to additional 
service medical records, a response from the NPRC in March 
1996 indicated that no additional records had been received 
at that facility.  The RO also contacted several service 
personnel groups in an effort to obtain records from the 
veteran's last unit assignment, the 152nd Air Control Group, 
New York Air National Guard, but was informed that the Group 
was deactivated, and that there were no records pertaining to 
the veteran at any of those facilities.  Several medical 
opinions have been obtained, and copies of the reports 
associated with the file.  Similarly, lay statements have 
been submitted by the appellant in support of the appellant's 
claim.  Under the circumstances, the Board is satisfied that 
all avenues have been pursued to obtain all available records 
and statements, and that the appellant has been notified of 
the evidence needed to substantiate her claim.  In summary, 
the VCAA has been complied with.

Reasons and Bases

The applicable criteria provide as follows:  

(a)	General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 
(b)	Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 
(c)	Contributory cause of death. 
(1)	Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 
(2)	Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions. 
(3)	Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed. 
(4)	There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §  3.312 (2000).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 113, 1131, 1137 (West l991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000); Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

The appellant contends, in essence, that the veteran's 
plasmacytoma was present during service.  She argues that 
medical literature indicates that the general development of 
the disease is two to five years prior to being diagnosed, 
and that in the veteran's case, his disease was not 
identified until the end stages.  Therefore, the appellant 
believes that the veteran's plasmacytoma began while he was 
in service, or at the very least, was present during the 
first year following his discharge from service.  

The evidence favoring the appellant includes statements from 
two private physicians who have offered opinions as to the 
date of onset of the veteran disease.  Dr. Potter, citing to 
a medical text, opined that the disease probably started in 
the late 1980's.  Dr. Gordon, also citing to a medical text, 
opined that it was at least as likely as not that the disease 
was present two to five years prior to diagnosis, and that it 
was present in service or at least within the presumptive 
period of service.  A third physician, Dr. Bookwalter, a 
neurosurgeon, opined that the veteran's disease was probably 
present from six to eighteen months prior to being diagnosed.  
Dr. Bookwalter's statement does not aid the appellant's case 
in that it does not relate the onset of the veteran's cancer 
to service.  

As to the favorable statements of Drs. Potter and Gordon, the 
Board finds that these opinions are not so persuasive as to 
find in favor of the appellant.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that the Board has the duty to assess the credibility 
and weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a treating physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In this regard, the Board notes that neither Dr. Potter nor 
Dr. Gordon has any particular expertise in oncology or 
hematology, the field of medicine central to the underlying 
nature of the disease at issue.  Dr. Potter practices family 
medicine and Dr. Gordon practices in the field of 
occupational health.  Furthermore, both physician's appear to 
rely predominantly on information from medical texts that the 
usual course of plasma cell tumors is from two to five years 
before being diagnosed.  However, as pointed out by the 
Associate Clinical Director of Hematology and Oncology of the 
VAMC in Pittsburgh, the generally accepted course of 
development of two to five years was for multiple myeloma.  
In the veteran's case, there was no evidence that he had 
multiple myeloma.  She noted that the evidence shows the 
veteran had a solitary plasmacytoma, which is considered to 
be a "forerunner" of multiple myeloma.  

In addition to review by the Director of the VAMC Hematology 
and Oncology Department in Pittsburgh, the entire record, 
including tissue slides and blocks were reviewed by the Armed 
Forces Institute of Pathology, and by specialists from the 
Hematology and Oncology Staff of the Seattle VA Medical 
Center.  The general consensus by all of these specialists 
was that it was not possible to identify the date of onset of 
the veteran's disease.  The Director of Hematology and 
Oncology in Pittsburgh stated, in essence, that the fact the 
veteran had no symptoms prior to a few weeks before 
presentation, and that all pertinent laboratory studies were 
normal when the plasmacytoma was first diagnosed in October 
1991, would have made it very difficult to have diagnosed the 
disease prior to that time.  Similarly, it was the opinion of 
hematology and oncology staff from the Seattle VAMC that the 
precipitous symptoms and lytic lesions of the veteran's spine 
would not have been present several years prior to becoming 
symptomatic.  Their conclusion was that it was not at least 
as likely as not that the veteran's plasmacytoma was present 
during service or during the first year after his discharge 
from service.  

In this case, the Board finds that reliance upon the opinions 
rendered by the specialists in hematology and oncology is 
warranted in this case, and that their opinions outweigh the 
speculative statements from Drs. Potter and Gordon.  The 
reports of the medical experts, quoted verbatim above, 
clearly indicate that all contentions and pertinent service 
and post-service medical evidence were considered in 
rendering the opinions.  See Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  As for the lay statements, the question of when 
the cancer resulting in death had its onset is one requiring 
competent medical evidence.  While these statements were 
considered by the medical examiners reviewing the claims 
file, their opinions as opposed to the lay statements are 
more probative of the issue before the Board.  Therefore, the 
Board finds that the medical evidence is not in equipoise, 
and that the veteran's plasmacytoma was not present in 
service or manifested to a compensable degree within one year 
of discharge from service.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	Iris S. [redacted]
	Member, Board of Veterans' Appeals


 

